DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-3, 6-11, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson U.S. 2012/0109282 (herein referred to as “Johnson”).
5.	Regarding Claim 1, Johnson teaches a bipolar ablation device for treatment of a stenosis within an implanted metallic stent (para 0003) comprising:
	An elongate shaft slidably disposable within an endoscope (see Fig. 9A, ref num 264 “catheter body” is the endoscope, and there is an elongated shaft extending from 
	An electrode lead slidably disposable within the endoscope (Fig. 9B, ref nums 263a-d), the electrode lead being configured to electrically engage the implanted metallic stent to form a second pole of the bipolar ablation device (para 0082, “as illustrated in Fig. 9B, catheter electrodes 263a-263d are subsequently deployed to a second condition in order to operatively engage the stent”); para 0087 “Electrosurgical generator may deliver energy in a bi-polar mode and/or a multi-polar mode. In a bi-polar mode energy may be selectively delivery between any two of the four stent electrodes 210a-210d)”).
	Wherein the elongate shaft is positionable within a lumen of the implanted metallic stent (Fig. 9B, nothing prevents the shaft from being advanced within the lumen formed by the stent).
	Claim 1 recites the functional limitation “disposable within an endoscope”.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.  According to Johnson, the stent is being placed with an artery after angioplasty in order to stabilize the artery or vessel tubes (para 0008).  These stents are placed using a guide catheter (para 0008) or a similar device such, as an endoscope.  As the stent has been established to be sized to fit an artery or vessel, then one of reasonable skill in the art would assume the stent could be inserted through an endoscope.

6.	Regarding Claim 2, Johnson teaches the electrode lead includes an engagement feature configured to releasably contact the electrode lead to the implanted metallic stent (para 0078 “suitable securing means may include and are not limited to…a clip connector…or any other suitable connector”).

7.	Regarding Claim 3, Johnson teaches the engagement feature includes a grasping metallic clip (para 0078 “suitable securing means may include and are not limited to…a clip connector…or any other suitable connector”).

8.	Regarding Claim 6, Johnson teaches the engagement feature includes a magnetic coupler (para 0078, “suitable securing means may include and are not limited to magnetic attachment means…or any other suitable connector”).

9.	Regarding Claim 7, Johnson teaches the engagement feature includes at least one electrode element disposed on an outer surface of an inflatable balloon (“securing means may be a separate device…an inflatable balloon that presses the catheter electrodes 262a, 262b into contact with the respective stent electrodes 210a, 210b”).

10.	Regarding Claim 8, Johnson teaches an energy source in electrical communication with the at least one electrode and the electrode lead (para 0086-0087 “electrosurgical generator”, also see Fig. 1, ref num 110).

11.	Regarding Claim 9, Johnson teaches the at least one electrode, when positioned within the implanted metallic stent, is configured for directional ablation of the stenosis (para 0049, “the ablation of the tissue wall while the electrically exposed inner surface of stent 130 allows for electrical connection with a guidewire 124, electrical lead”).

12.	Regarding Claim 10, Johnson teaches the electrode lead is independently moveable relative to the elongate shaft (para 0081 “one or more independently deployable catheter electrodes 263a, 263b”).

13.	Regarding Claim 11, Johnson teaches a metallic stent for maintaining patency of a body lumen, comprising:
	A first electrode wire configured to form the first pole of the bipolar ablation device (Fig. 9B ref num 210a, para 0087 “stent electrode 210a, may be selected as a first pole”)
	A second electrode wire spaced apart from the first electrode wire, the second electrode wire being configured to form a second pole of the bipolar ablation device (Fig. 9B, any of the remaining stent electrodes, ref nums 210b-d; para 0087 “and at least two of the remaining three stent electrodes 210b-210d may be selected as a second pole”); and
	At least one non-conductive filament interwoven with the first electrode wire and the second electrode wire (para 0085).

14.	Regarding Claim 15, Johnson teaches a method of treating a stenosis within an implanted metallic stent (abstract), comprising: 
advancing an elongate shaft into a lumen of the implanted metallic stent (see Fig. 9B, 230 stent, ref num 264 is being disposed within the lumen of the stent), the elongate shaft including at least one electrode configured to form a first pole of a bipolar ablation device (see Fig. 9B, there are stent electrodes 210a-d; para 0087 “stent electrode 210a may be selected as a first pole”)
	Advancing an electrode lead into electrical contact with the implanted metallic stent such that the implanted metallic stent forms a second pole of the bipolar ablation device (para 0087 “at least two of the remaining stent electrodes 210b-210d may be selected as a second pole, or supply electrodes” see Fig. 9B); and
	Energizing the bipolar ablation device with the at least one electrode disposed within the lumen of the implanted metallic stent (para 0087 “delivery energy in a bipolar mode…stent electrodes 210a-d may be arranged in other suitable energy delivery arrangements and configurations”).

15.	Regarding Claim 17, Johnson teaches at least one of the elongate shaft or the electrode lead is advanceable to the implanted metallic stent within an endoscope (see Fig. 9A, ref num 264, catheter electrodes are advanced through the endoscope ref num 264, which is then advanced within the stent, see Fig. 9B).

16.	Regarding Claim 18, Johnson teaches connecting the at least one electrode and the electrode lead to an energy source (see Fig. 1, ref num 110, “electrosurgical generator” which provides the energy, para 0043, provides the base model in which embodiment Fig. 9A/B extends from).

17.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and in view of Tu U.S. 6,319,251 (herein referred to as “Tu ‘251”).
18.	Regarding Claim 4, Johnson teaches an engagement feature (para 0078 “suitable securing means may include but are not limited to magnetic attachment means, mechanical attachment means…or any other suitable connector”).  However, Johnson fails to explicitly teach the engagement feature being at least one flared metallic element.  The engagement facilitates contact between electrodes and the stent (para 0078).
Tu ‘251 teaches the engagement features includes at least one flared metallic element (Fig. 5, ref num 45 “electrode assembly”, Col 9 lines 49-67, in Fig. 5, there is a flared mechanism).  Tu ‘251 also displays that the electrode assembly (ref num 45) is metallic (Col. 9, lines 49-67) and is arranged in order to contact the stent (Col. 9, lines 49-67).  The flare as shown at the base of the electrode assembly is adapted in order to keep the electrodes in contact with the stent (Col. 9, lines 49-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and replaced the preexisting engagement feature with a flared metallic one in order to keep the electrodes and stent in contact with one another.

19.	Regarding Claim 5, Johnson teaches an engagement feature (para 0078 “suitable securing means may include but are not limited to magnetic attachment means, mechanical attachment means…or any other suitable connector”).  However, Johnson fails to explicitly teach the engagement feature being an expandable metallic cage.  The engagement facilitates contact between electrodes and the stent (para 0078).
Tu ‘251 teaches the engagement feature includes an expandable metallic cage (Fi. 5, ref num 45, you can see the cage) Tu ‘251 also displays that the electrode assembly (ref num 45) is metallic (Col. 9, lines 49-67) and is arranged in order to contact the stent by keep a preshaped expandable basket shape (Col. 9, lines 49-67).  The basket as shown is adapted in order to keep the electrodes in contact with the stent (Col. 9, lines 49-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and replaced the preexisting engagement feature with a metallic cage/basket in order to keep the electrodes and stent in contact with one another.

20.	Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and in view of Forsyth U.S. 2016/0022353 (herein referred to as “Forsyth”).

21.	Regarding Claim 12, Johnson teaches a first electrode wire and a second electrode wire (Fig. 9B, ref num 210a-210d), but Johnson fails to teach the first electrode wire extending helically around the central longitudinal axis of the metallic stent in the first direction parallel to the first electrode wire and the second electrode wire extending helically around the central longitudinal axis of the metallic stent in the first direction parallel to the first electrode wire.
Forsyth teaches a first electrode wire (Fig. 1, ref num 22a) extends helically around the central longitudinal axis of the metallic stent in the first direction parallel to the first electrode wire (see Fig. 1, ref num 14, the wire is extended helically around the central axis); and the second electrode wire (Fig. 1, ref num 22b) extends helically around the central longitudinal axis of the metallic stent in the first direction parallel to the first electrode wire (see Fig. 1). Forsyth teaches that the helically wound electrodes deliver energy between one another in order to raise the temperature of the tissue (Para 0055).  This delivery of treatment to the tissue is not limited to two electrodes helically wound around the shaft of the device (para 0055).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and included a first and second electrode wire each helically wound in the same direction longitudinal to central axis of the stent in order to heat and deliver energy to the tissue.

22.	Regarding Claim 14, Johnson as modified teaches the first electrode wire and the second electrode wire are electrically connectable to an energy source configured to supply bipolar ablation energy (Johnson, para 0042, Fig. 1, ref num 42, “a catheter 120 connectable to generator 100”; para 0043, para 0069).

23.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Forsyth and further in view of Kawwas U.S. 2020/0129316 (filing date 10/24/2018; herein referred to as “Kawwas”).
24.	Regarding Claim 13, Johnson as modified teaches a first electrode wire and a second electrode wire (Johnson, Fig. 9B, ref num 210a-210d), but Johnson fails to teach the at least one non-conductive filament extends helically around the central longitudinal axis of the metallic stent in a second direction opposite of the first direction.
Kawwas teaches the at least one non-conductive filament extends helically around the central longitudinal axis of the metallic stent in a second direction opposite the first direction (para 0129-0130 “metallic filaments braided into tubular body…electrically insulated from fluid”, Fig. 2C, ref num 22). As shown in Fig. 2C, as well as Fig. 5, the stent includes a plurality of metallic filaments that are braided in opposite directions of one another into a tubular body (para 0129).  The non-conductive portions of the metallic body or filaments keep the stent insulated from fluid so that the energy be delivered to the targeted site appropriately (para 0130).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Johnson and included a non-conductive filament wound in the opposite direction in order to facilitate the delivery of energy to the appropriate target site.

25.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson and in view of Tu U.S. 6,228,109 (herein referred to as “Tu ‘109”).
26.	Regarding Claim 16, Johnson teaches the device being energized and delivering ablation energy (para 0049) but fails to teach directing ablation energy within the lumen of the implanted metallic stent.
Tu ‘109 teaches energizing a bipolar ablation device (Fig. 3, ref num 1), in which the bipolar ablation device directs ablation energy within the lumen of the implanted metallic stent (Col. 5 lines 36-58).  The energy from the RF generator (Fig. 2, ref num 30) is delivered to the electrode (ref num 12, Fig. 3) which resides in a lumen (ref num 10, Fig. 3).  The energy is delivered for therapeutic purposes of the tissue (Col. 5 lines 36-50).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson in order to direct the ablation energy through the lumen to facilitate the energy delivery to the tissue.

27.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson and in view of Sperling U.S. 2018/0168721 (herein referred to as “Sperling”).
28.	Regarding Claim 19, Johnson teaches the device being energized and delivering ablation energy (para 0049) but fails to teach providing omnidirectional ablation energy between the at least one electrode and the implanted stent.
Sperling teaches a circumferential ablation device designed to ablate tissue to treat heart rhythm disorders or be expanded within a vascular structure for treatment (abstract).  The tip of the ablation device (Fig. 3A-3D) contains a stent (ref num 10) in which has an ablating element that delivers energy omnidirectional between the electrode and the stent (para 0035-0036).  This allows energy to be applied against the tissue while the stent and ablation element be symmetrically positioned in the targeted area (para 0035-0038).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson in order to ablate tissue in an omnidirectional fashion in order to keep the stent in place while ablating the targeted tissue.

29.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson and in view of Mathur U.S. 2017/0231694 (herein referred to as “Mathur”).
30.	Regarding Claim 20, Johnson teaches treating stenosis and specific tissue (Claim 1 “apply electrosurgical tissue at the site of the stenosis”), but fails to teach the stenosis includes treatment of non-concentric tissue ingrowth and that the energy is directed at that tissue.
Mathur teaches a device that treats tissue with stenosis including non-concentric tissue ingrowth and the least one electrode is configured to direct ablation energy toward the non-concentric tissue ingrowth (para 0024 “target tissue may be characterized by comparison of a measured tissue signature profile to at least one other tissue signature profile, and may allow for an eccentric selection of electrodes” and 0127 “stenosis may be eccentric”). This ensures proper treatment to the targeted tissue site (para 0024).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and included the specific tissue type that the energy be directed at in order to treat the desired tissue and its site.

Conclusion
31.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Shuman U.S. 2019/0290300 (filing date 03/23/2018)
	Shuman teaches a bipolar ablation device in which an endoscope is used to advance the device for the particular application (Shuman, para 0032, 0072).
	In addition, while Forsyth was relied upon for the rejection of claims 12-14, Forsyth also teaches of a delivery sheath that may be advanced through an endoscope (Forsyth, para 0054, 0086).
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794